Citation Nr: 0616704	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  96-49 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1984 to June 
1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which continued the 20 percent 
evaluation of the veteran's left knee disability.  

In November 2001 the veteran and his mother testified before 
a hearing officer at the RO.  A transcript of that hearing is 
of record.  

In September 2003 the Board remanded the case for further 
development.  That development has been completed.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2005) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F. 3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.


FINDINGS OF FACT

1.  The left knee disability is manifested by complaints of 
pain with no more than moderate subluxation or lateral 
instability, with flexion limited to no more than 80 degrees 
and no limitation in extension.  

2.  Of record is an outpatient treatment record reflecting X-
ray evidence of arthritis in the left knee.  

CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 20 
percent for recurrent subluxation or lateral instability in 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Code 5257 (2005).  

2.  The criteria for a separate 10 percent evaluation for 
left knee arthritis with painful motion have been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321, 4.59, 
4.71a, Diagnostic Code 5003 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

A March 2004 VCAA letter informed the veteran of what 
information and evidence was necessary to establish 
entitlement to an increased evaluation for his service 
connected left knee disability.  

This VCAA letter satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to the fourth element, the March 2004 
VCAA letter stated, "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Thus, the veteran was adequately advised of the fourth 
element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was provided 
after the initial denial in this case.  Indeed VCAA notice 
could not have been provided prior to the initial denial, 
because the VCAA did not become effective until after the 
initial decision on the claim.  In such a case, the timing 
deficiency is remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was 
readjudicated in the October 2004 and July 2005 supplemental 
statements of the case (SSOCs), thus, any timing defect in 
regard to the March 2004 VCAA notice was remedied.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, service connection has already been 
established and the veteran is seeking an increased 
evaluation, thus, the first three Dingess/Hartman notice 
elements have been satisfied.  As discussed above, the 
veteran has been provided notice in regard to degree of his 
service connected disability, thus satisfying the fourth 
element.  Further, an April 2006 letter advised the veteran 
in regard to the disability rating and effective date to be 
assigned to his claim.  Thus, all of the Dingess/Hartman 
notice elements have been satisfied.  

The Board finds all required notice was given.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records, Social Security 
Administration records, and VA and private outpatient 
treatment records have been associated with the claims file.  
In addition, the veteran was afforded VA examinations in 
August 1997, March 2004, and June 2005 to evaluate his left 
knee disability.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Factual Background

Service medical records reflect treatment for injuries to the 
left knee.  A January 1988 rating decision granted service 
connection for residuals of a left knee injury with a 20 
percent evaluation.  In May 1995 the veteran filed a claim 
for an increase in the evaluation of his left knee 
disability.  

At VA examination in August 1997 the examiner noted that the 
veteran had left knee surgery in 1988 and that he was 
subsequently diagnosed with severe ataxia and other 
neuropathies and had not been able to walk normally since.  
The veteran used crutches during the examination.  
Examination revealed no swelling, deformity, or instability 
in the left knee, although there was some crepitus.  There 
was a well-healed 2 inch surgical scar.  Range of motion was 
from 0 to 80 degrees, limited by marked pain.  X-ray revealed 
a normal left knee.  The diagnosis was left knee injury, 
postoperative, with residuals.  

VA outpatient treatment records from January 1997 to December 
2001 reflect complaints of buckling, pain, and weakness in 
the left knee.  A March 1997 orthopedic consultation reflects 
a diagnosis of weakness secondary to the neurological 
problem.  In rendering this diagnosis, the physician reviewed 
a November 1996 X-ray of the left knee which showed minimal 
degenerative joint disease, but was essentially normal.  

At his RO hearing in November 2001 the veteran testified that 
he had been in a wheelchair for the past 2 or 3 years, and 
that he experienced pain and instability in the left knee.  

Outpatient treatment records from the Whispering Pines 
Nursing Home from June to July 2001 and November 2001 to 
January 2002 reflect physical therapy for spinocerebellar 
degeneration, and include complaints of left knee buckling 
and pain.  

At VA examination in March 2004 the examiner reviewed the 
claims file and medical records, and noted that the veteran 
used a wheelchair due to ataxia and spinocerebellar 
degeneration.  The veteran complained of pain and weakness in 
the left knee but did not describe any episodes of 
dislocation or recurrent subluxation.  Examination revealed 
flexion in the left knee to 80 degrees, at which point the 
veteran experienced pain.  The examiner did not indicate any 
additional limitation in range of motion or function due to 
fatigue, weakness, or lack of endurance following repetitive 
use or during flare-ups.  There was no ankylosis.  X-rays of 
both knees revealed no fracture or effusion and revealed the 
joint compartments to be fairly well-preserved and 
symmetrical, with an impression of no acute findings.  

The diagnosis was mild degenerative arthritis of the left 
knee, established before, mild functional instability and no 
recurrent subluxation, no significant deterioration of the 
left knee condition, and noted that the veteran was totally 
dependent on mechanical devices for ambulation and mobility 
due to ataxia and spinocerebellar degeneration.  

VA outpatient treatment records from January 2002 to 
September 2004 reflect continuing treatment for 
spinocerebellar degeneration, with a diagnosis of left knee 
pain in November 2003.  

At VA examination in June 2005 the veteran appeared in his 
wheelchair and reported pain and soreness in the left knee.  
McMurray's and Drawer tests of the left knee were within 
normal limits.  There was crepitus in the left knee and range 
of motion was from 0 to 100 degrees, with pain after 
repetitive use causing additional limitation to 90 degrees.  
Left knee function was not additionally limited by fatigue, 
weakness, lack of endurance, or incoordination.  X-ray 
findings were within normal limits and the diagnosis was 
residuals of left knee injury.  

The examiner added that the veteran had a surgical scar on 
the left knee which he described as level and measuring 7cm 
by 0.8cm.  There was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, Keloid 
formation, hyperpigmentation, abnormal texture, or limitation 
of motion resulting from this scar.   


III.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995); 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

The veteran's left knee disability is currently rated as 20 
percent disabling under Diagnostic Code 5257 for moderate 
recurrent subluxation or lateral instability of the knee.  A 
higher evaluation of 30 percent is warranted for severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

The March 2004 VA examination found only mild functional 
instability and no recurrent subluxation, and McMurray's and 
Drawer tests were within normal limits in June 2005.  Thus, 
severe recurrent subluxation or lateral instability has not 
been demonstrated and an evaluation in excess of 20 percent 
under this diagnostic code is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).  

Diagnostic Code 5257 is not based on limitation of motion; 
hence, the DeLuca factors could not provide a basis for an 
increased evaluation under that diagnostic code.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

The March 1997 orthopedic consultation indicates minimal 
degenerative joint disease in the left knee, verified by 
November 1996 X-ray.  The March 2004 VA examiner also 
diagnosed mild degenerative arthritis of the left knee.  On 
the other hand, both the March 2004 X-ray, which revealed no 
acute findings, and the June 2005 X-ray findings, which were 
within limits, suggest that the diagnosis of degenerative 
arthritis is not substantiated by X-ray findings.  After 
careful consideration of the positive and negative evidence, 
the Board finds that, resolving all doubt in favor of the 
veteran, a separate rating under Diagnostic Code 5003 is for 
consideration.  VAOPGCPREC 23-97 (1997).  

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group or minor joint group affected by limitation of 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups with occasional incapacitating exacerbations.  A 
10 percent evaluation is provided where there is X-ray 
evidence of involvement of two or more major joints, or two 
of more minor joint groups without exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Diagnostic Code 5260 provides a noncompensable rating for 
knee flexion limited to 60 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Diagnostic Code 5261 provides a 
noncompensable evaluation for knee extension limited to 5 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  At the 
most recent VA examination, the veteran had left knee flexion 
to 100 degrees, limited to 90 degrees with pain after 
repetitive use.  The August 1997 and March 2004 VA 
examinations revealed flexion limited to 80 degrees with 
pain.  Thus, as flexion has not been demonstrated to be 
limited to at least 60 degrees, and there is no evidence in 
the record of any limitation in extension, a separate rating 
based on arthritis and limitation of motion is not warranted.  
VAOPGCPREC 9-98 (1998).  

Despite the fact that the veteran has not demonstrated 
limitation of motion in the left knee as required to warrant 
a separate rating on the basis of arthritis, VA examinations 
have consistently included findings of pain and limitation of 
motion to a noncompensable degree.  Therefore, resolving all 
doubt in favor of the veteran, the Board finds that a 
separate 10 percent evaluation is warranted for painful 
arthritis.  38 C.F.R. § 4.59, VAOPGCPREC 9-98 (1998).  

The Board has considered the fact that the Rating Schedule 
provides evaluations in excess of 20 percent for ankylosis, 
flexion limited to 15 degrees, extension limited to 20 
degrees or more, or malunion or nonunion of the tibia and 
fibula.  However, none of these conditions have been 
demonstrated by the medical evidence, and, thus, an increased 
evaluation under any of the diagnostic codes evaluating these 
disabilities is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5260, 5261, 5262.  

The Board has also considered whether the veteran is entitled 
to a separate evaluation for his left knee scar.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  However, as the scar has been 
described as well-healed and nontender, and has not been 
found to exceed 144 square inches, or to be deep or cause 
limited motion and exceed 6 square inches, a separate 
compensable evaluation is not warranted.  38 C.F.R. § 4.118 
(2002 & 2005).  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for a 
schedular rating in excess of 20 percent for the left knee 
disability due to subluxation or lateral instability.  
Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

However, as explained above, the evidence favors a separate 
10 percent rating for degenerative arthritis of the left knee 
with painful motion.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic 
Code 5003.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran is not currently employed due largely to 
significant nonservice-connected disabilities.  Moreover, 
marked interference with employment, due to left knee 
disability, has not been shown.  In addition, the left knee 
disability has not required frequent periods of 
hospitalization.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  


ORDER

Entitlement to a schedular rating in excess of 20 percent for 
recurrent subluxation or lateral instability in the left knee 
is denied.  

Entitlement to a separate 10 percent rating for degenerative 
arthritis in the left knee is granted.  



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


